Exhibit 10.6

Private and Confidential

Date: 17th April, 2008

Our Ref: UCA-F-2008-0822

M/s. Atlantic Components Limited
Flat 24-27, 1/F., Block B,
Proficient Industrial Centre,
6 Wang Kwun Road,
Kowloon Bay,
Kowloon.

Dear Sirs,

Banking Facilities

With reference to our recent discussions, we, Industrial and Commercial Bank of
China (Asia) Limited (the “Bank”), are pleased to offer the following banking
facilities to you (the “Borrower”), subject to the terms and conditions outlined
below, the Bank’s General Agreement - General Banking Facilities (Form No.
110-1104C/0709/GH) and other agreements, availability of funds, periodic review,
amendments and withdrawal at our sole and absolute discretion. You are advised
to read and understand the terms and conditions, and seek independent legal
advice, before accepting this Facility Letter.

 

 

 

1.

FACILITIES

 

 

 

The facilities are available in the following forms up to the maximum amount
specified below:

 

 

 

 

Facility (a)

 

 

 

 

 

Invoice Trust
Receipts (ITR)
for 45 days

To the extent of HKD12,500,000.00 (Hong Kong Dollars Twelve Million Five Hundred
Thousand Only).

 

 

 

 

Interest Rate

For bills in foreign currencies, at 0.5% p.a. below Best Lending Rate of that
foreign currency as determined by us from time to time. For bills in Hong Kong
Dollars, at 0.5% p.a. below Hong Kong Dollar Best Lending Rate as determined by
us from time to time or 3% p.a. over Hong Kong Inter Bank Offered Rate (HIBOR),
whichever is higher. Such Interest Rate is subject to fluctuation and amendment
at our discretion. Interest payable will be calculated on the basis of actual
number of days elapsed and a 365-day year (including leap years) for Hong Kong
Dollars and Great Britain Pounds/sterling or a 360-day year for other
currencies.

1/7

Industrial and Commercial Bank of China (Asia) Limited 33/F., ICBC Tower, 3
Garden Road, Central, Hong kong. Tel: 2588 1188 Fax: 2805 1166

--------------------------------------------------------------------------------



Private and Confidential

Date: 17th April, 2008

Our Ref: UCA-F-2008-0822

 

 

 

 

 

Commission

 

At 1/4% flat on the first USD50,000.00 or its equivalent in other currency, and
at 1/16% flat on balance in excess of USD50,000.00.

 

 

 

 

 

Repayment

 

On demand.

 

 

 

 

 

Conditions

 

A.     Documents required:

 

 

 

 

         1)     Certified Invoice copy

 

 

 

 

         2)     Application for TR loan

 

 

 

 

 

 

 

B.     Restricted suppliers:

 

 

 

 

         1)     Samsung Electronics Hongkong Company Limited

 

 

 

 

         2)     Tomen Devices Corporation Hong Kong Branch

 

 

 

 

 

Facility (b)

 

 

 

 

All existing facilities and modifications thereto, other facilities and other
liabilities of whatsoever nature, whether contingent or actual, existing or in
the future, quantified or not, alone or with others, as principal or surety, or
otherwise, may be granted or incurred at our discretion.

 

 

 

 

2.

AVAILABILITY AND REPAYMENT ON DEMAND



 

The availability of the facilities is subject to your execution of all required
documents in form and substance satisfactory to us. In addition, the above
facilities are subject to our periodic review, and it is expressly agreed that
the facilities will at all times be available at the sole and absolute
discretion of the Bank. Notwithstanding any other provisions contained in this
Facility Letter or in any other documents, we reserve the overriding right at
any time to demand immediate repayment and/or cash collateralisation of all or
any part of the Borrower’s outstanding indebtedness, liabilities and obligations
under or in connection with the facilities, whether actual or contingent,
primary or collateral, existing or in the future, matured or not. The Borrower
shall duly comply with each such demand.

2/7

Industrial and Commercial Bank of China (Asia) Limited 33/F., ICBC Tower, 3
Garden Road, Central, Hong Kong. Tel: 2588 1188 Fax: 2805 1166

--------------------------------------------------------------------------------



Private and Confidential

Date: 17th April, 2008

Our Ref: UCA-F-2008-0822

 

 

3.

DEFAULT INTEREST

 

 

Any amount outstanding under this Facility Letter which is unpaid on the due
date or exceeds the permitted facility amount shall bear interest at the Bank’s
then prevailing overdue or over limit interest rate, and may be compounded
monthly or at such other intervals as the Bank determines. The Bank may, without
prejudice to its other rights, increase the interest rate on the entire amount
outstanding under this Facility Letter automatically (without prior notice) as
soon as and if any amount becomes overdue notwithstanding anything to the
contrary contained in any other documents or security deeds.

 

 

4.

SECURITY

 

 

The facilities are granted against the following securities (the “Securities”):

 

 

(a)

Fixed deposit placed with us for not less than HKD5,000,000.00 or its equivalent
in a foreign currency acceptable to the Bank in name of Borrower to be charged
to us and registered.

 

 

(b)

A fresh continuing Personal Guarantee from Mr. Yang Chung Lun (“Guarantor(s)”)
in our favour for an unlimited amount.

 

 

(c)

Any other security as may be required by us from time to time.

 

 

5.

UNDERTAKINGS

 

5.1

The Borrower at all times shall provide any other documents as may reasonably be
requested by the Bank from time to time.

 

 

5.2

The Borrower’s failure for any reason whatsoever to comply with any of the
aforesaid undertakings constitutes an event of default and all amounts (actual
or contingent, existing or in the future) due or owing by the Borrower shall,
without any demand, become immediately due and payable unless a waiver in
writing is given by us.

 

 

6.

CONSOLIDATION OF FACILITIES & SECURITIES

 

6.1

The Borrower/Guarantor hereby jointly and severally acknowledges that the
facilities herein described shall be granted in addition to other facilities
which the Bank may have granted or may in the future grant to the Borrower above
or jointly with other parties (hereinafter collectively called “the Facilities”)

3/7

Industrial and Commercial Bank of China (Asia) Limited 33/F., ICBC Tower, 3
Garden Road, Central, Hong Kong. Tel: 2588 1188 Fax: 2805 1166

--------------------------------------------------------------------------------



Private and Confidential

Date: 17th April, 2008

Our Ref: UCA-F-2008-0822

 

 

6.2

The Borrower/Guarantor hereby jointly and severally acknowledges that the
security herein described shall be given in addition to other securities which
the Bank may have received or may in the future received from any parties who
may or may not be a party or parties in this Facility Letter.

 

 

6.3

The Bank may without notice to the Borrower/Guarantor treat the Facilities as
being integrated or consolidate the Facilities in such manner as the Bank may
deem fit at the Bank’s discretion.

 

 

6.4

The Securities shall at all times be treated as consolidated or collateralised
to the extent that the Securities may or shall be treated as securities for the
Facilities.

 

 

7.

OTHER TERMS AND CONDITIONS

 

 

7.1

Pursuant to the Deposit Protection Scheme Ordinance (Cap.581), the security
described in clause 4(a) is not a protected deposit and is not protected by the
Deposit Protection Scheme in Hong Kong. The Borrower hereby jointly and
severally acknowledge(s) that they have received notice from the Bank and
understand that the security described in clause 4(a) is not a protected deposit
and is not protected by the Deposit Protection Scheme in Hong Kong pursuant to
the Deposit Protection Scheme Ordinance (Cap.581). For the avoidance of doubt,
this clause is without prejudice to all the rights, powers and remedies
available to the Bank hereunder.

 

 

7.2

All costs, expenses and charges including legal fees and other out-of-pocket
expenses are to be borne by you. A facility fee of HKD6,000.00 for the subject
facilities shall be payable upon your acceptance of this Facility Letter. All
fees paid are non-refundable whether or not any facility is drawn down or used.

 

 

7.3

Our certificate as to a rate or any amount owing from you to us is, except for
manifest error, conclusive and binding on you.

 

 

7.4

If any sum is payable by you but unpaid, the Bank may, without prior notice,
combine all or any of your accounts anywhere with the Bank whether held singly
or jointly with others and all your liabilities (whether actual or contingent,
primary or collateral, future or existing, alone or jointly with others, matured
or not). For such purpose, the Bank may convert any currency into another
currency at the Bank’s spot rate, treat future liabilities as presently due
after a discount by the Bank to present value in a commercially reasonable
manner, and reasonably estimate the amounts of contingent or unquantified
liabilities. This is not intended to create a security interest.

4/7

Industrial and Commercial Bank of China (Asia) Limited 33/F., ICBC Tower, 3
Garden Road, Central, Hong Kong. Tel: 2588 1188 Fax: 2805 1166

--------------------------------------------------------------------------------



Private and Confidential

Date: 17th April, 2008

Our Ref: UCA-F-2008-0822

 

 

7.5

The Bank shall be entitled to employ debt collecting agents to collect any sum
due but unpaid by the Borrower under the facilities. The Borrower agrees and
acknowledges that the Borrower has been warned, that the Borrower shall
indemnify the Bank against all reasonable costs and expenses which the Bank may
reasonably incur in the employment of debt collecting agents.

 

 

8.

GOVERNING LAW



 

This Facility Letter shall be governed by and construed in accordance with the
laws of the Hong Kong Special Administrative Region and the Borrower agrees to
submit to the non-exclusive jurisdiction of the Courts of the Hong Kong Special
Administrative Region.

By accepting this Facility Letter, you hereby give consent to Bank that: for as
long as there are banking facilities available to you or there are outstandings
owed to the Bank by you, (a) the Bank may provide the guarantors and third party
security providers with copies of your application(s) for the facilities,
facility letters, latest statement of account (if any), other financial
information and demand letters; and (b) we are authorized to contact all
relevant parties for verification purposes and to disclose any information about
you/the guarantors/third party security providers to any third parties for the
purposes of exchanging credit information, debt collection and/or any other
reasonable purposes. You shall as soon as possible notify us in writing of any
change of information provided to us and any difficulty you may have in repaying
or servicing outstanding interest and/or principal. We may transfer our rights
and obligations and disclose your information to any person proposing to enter
into any contract with us or as required by law or any order or requirement of
any court or regulatory authority.

5/7

Industrial and Commercial Bank of China (Asia) Limited 33/F., ICBC Tower, 3
Garden Road, Central, Hong Kong. Tel: 2588 1188 Fax: 2805 1166

--------------------------------------------------------------------------------



Private and Confidential

Date: 17th April, 2008

Our Ref: UCA-F-2008-0822

The Hong Kong Monetary Authority has issued a supervisory guideline in relation
to Commercial Credit Reference Agency (“CCRA”) requiring banks to collect and
share credit data of Borrower to be made available to designated CCRA. In this
connection, by signing and returning to us a copy of this facility letter, the
Borrower hereby expressly consents the Bank, in its absolute discretion, to
access use collect supply furnish or divulge either in writing or otherwise such
credit information relating to the Borrower known to or experienced by the Bank
to licensed banks, merchant banks, deposit taking companies and other finance
bodies or any credit reference agencies or similar organization in connection
with the lawful business of such persons including but not limited to the
provisions of credit, credit review, credit scoring or matching. Without
prejudice to the foregoing, the Borrower, the Guarantor or if applicable each of
their respective officers (any of the foregoing being referred to as a “Data
Provider”) hereby agrees that any commercial personal and account data supplied
from time to time to the Bank whether by the Data Provider or by a third party
pursuant to or in connection with this Facility or any related documents or
transactions may be used by the Bank in connection with the administration of
this Facility and in relation to the purposes and disclosed to the persons as
stated in the Circular to Customers and Other Individuals relating to the
Personal Data (Privacy) Ordinance.

Please note that Section 83 of the Banking Ordinance has imposed on us as a bank
certain limitations on advances to persons related to our directors and
employees. In acknowledging this Facility Letter, you confirm to us that you are
not in any way related to any of our directors or employees within the meaning
of Section 83. You undertake to advise us promptly in writing if you become so
related subsequent to this date.

Please signify your agreement and acceptance of this offer by signing and
returning the duplicate of this Facility Letter on or before 15th May, 2008,
failing which this offer will automatically lapse unless extended by us.

We are pleased to be of service to you.

Yours faithfully,
For Industrial and Commercial Bank of China (Asia) Limited

(ILLEGIBLE) [c55301017.jpg]
(Authorised Signatures)

6/7

(ILLEGIBLE)

--------------------------------------------------------------------------------



Private and Confidential

Date: 17th April, 2008

Our Ref: UCA-F-2008-0822

The Borrower hereby confirms that the Borrower understands the above terms and
conditions and agrees to accept and abide by them:

 

--------------------------------------------------------------------------------

for M/s. Atlantic Components Limited

Date:

The Guarantor hereby confirms my understanding of the contents of this Facility
Letter and agrees to obtain independent professional advice in good time prior
to the execution of the guarantee:

 

--------------------------------------------------------------------------------

Mr. Yang Chung Lun

Date:

7/7

(ILLEGIBLE)

--------------------------------------------------------------------------------